Case 21-02000-JJG-7 Doci1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pgiof19

Fill in this information to identify the case:

 

| United States Bankruptcy Court for the:

» _ Southern District of _ Indiana
i (State)

:
i
'
i
i
i
|
:
i

Q) Check if this is an

amended filing
Official Form 205

Involuntary Petition Against a Non-Individual 42/15

Use this form to begin a bankruptcy case against a non-individual you allege to be a debtor subject to an involuntary case. If you want to begin
a case against an individual, use the Involuntary Petition Against an Individual (Official Form 105). Be as complete and accurate as possible. If
more space is needed, attach any additional sheets to this form. On the top of any additional pages, write debtor’s name and case number (if
known).

Case number (/f known): Chapter 7

 

ER teeny the Chapter of the Bankruptcy Code Under Which Petition Is Filed

1. Chapter of the Check one:

Bankruptcy Code
@ Chapter 7

Q Chapter 11

identify the Debtor

2. Debtor’s name CMA Logistics, LLC

 

 

3. Other names you know ‘ : lL
ihe debior has used in CMA Freight Services, LLC

the last 8 years

 

 

Include any assumed
names, trade names, or
doing business as names.

 

4. Debtor's federal
Employer Identification
Number (EIN)

Unknown

 

 

 

 

 

 

 

 

EIN
Principal place of business Mailing address, if different
5. Debtor’s address pare §
8824 Corporation Drive 6550 E, 30th Street, Ste. 135
Number Street Number Street
P.O. Box
Indianapolis IN 46256 Indianapolis IN 46219
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

Marion County
County Number Street

 

 

 

 

 

City State ZIP Code

Official Form 205 Involuntary Petition Against a Non-Individual page 1
Case 21-02000-JJG-7 Doc1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg 2of19

 

 

 

 

Debtor CMA Logistics, LLC Case number (it anown),
Name
| 6. Debtor's website (URL) http://www.cmalogistics.net

& Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Cl Partnership (excluding LLP)
CI Other type of debtor. Specify:

7. Type of debtor

 

 

|8. Type of debtor's

 

| business ee ae
| (J Health Care Business (as defined in 11 U.S.C. § 101(27A))
(CJ Single Asset Real Estate {as defined in 11 U.S.C. § 101(51B))
CJ Railroad (as defined in 11 U.S.C. § 101(44))
CJ Stockbroker (as defined in 11 U.S.C. § 101(53A))
Q) Commodity Broker (as defined in 11 U.S.C. § 101(6))
) Clearing Bank (as defined in 11 U.S.C. § 781(3))
@ None of the types of business listed.
CJ Unknown type of business.
9. To the best of your X] No
knowledge, are any
bankruptcy cases CJ Yes. debtor Relationship

pending by or against
any partner or affiliate
of this debtor?

District Date filed Case number, if known
MM/DD /YYYY

Debtor Relationship

District Date filed Case number, if known,
MM/DD/YYYY

Report About the Case

10. Venue Check one:

& Over the last 180 days before the filing of this bankruptcy, the debtor had a domicile, principal place of
business, or principal assets in this district longer than in any other district.

ChA bankruptcy case concerning debtor's affiliates, general partner, or partnership is pending in this district.

 

44, Allegations Each petitioner is eligible to file this petition under 11 U.S.C. § 303(b).
The debtor may be the subject of an involuntary case under 11 U.S.C. § 303(a).

Af least one box must be checked.

The debtor is generally not paying its debts as they become due, unless they are the subject of a bona
fide dispute as to liability or amount.

SJ within 120 days before the filing of this petition, a custodian, other than a trustee, receiver, or an
agent appointed or authorized to take charge of less than substantially all of the property of the
debtor for the purpose of enforcing a lien against such property, was appointed or took possession.

12. Has there been a & No

transfer of any claim .
against the debtor by or Cl Yes. Attach all documents that evidence the transfer and any statements required under Bankruptcy

to any petitioner? Rule 1003(a).

Official Form 205 Involuntary Petition Against a Non-Individual page 2
Case 21-02000-JJG-7 Doc1_ Filed 05/03/21

CMA Logistics, LLC

Name

Debtor

13. Each h petitioner s claim Name of petitioner

Tota! Trade Transportation
Eagle Business Credit

LTE Trucking

EOD 05/03/21 17:22:23 Pg3of19

Case number (i krawn}

Amount of the claim
above the value of
any lien

Nature of petitioner's claim

Contract Transportation Services 1,200.00

Contract Transportation Services 1 390.00

Contract Transportation Services ¢ 1200.00

Total of petitioners’ claims § 39,877.77

if more space is needed to list petitioners, attach additional sheets. Write the alleged debtor’s name and the case number, if known, at

the top of each sheet. Following the format of this form, set out the information required in Parts 3 and 4 of the form for each
additional petitioning creditor, the petitioner's claim, the petitioner’s representative, and the petitioner’s attorney. Include the
statement under penalty of perjury set out in Part 4 of the form, followed by each additional petitioner’s (or representative's) signature,

along with the signature of the petitioner’s attorney.

Request for Relief

 

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Petitioners request that an order for relief be entered against the debtor under the chapter of 11 U.S.C. specified in this petition. if a
petitioning creditor is a corporation, attach the corporate ownership statement required by Bankruptcy Rule 1010(b). if any petitioner is a
foreign representative appointed in a foreign proceeding, attach a certified copy of the order of the court granting recognition.

i have examined the information in this document and have a reasonable belief that the information is true and correct.

Petitioners or Petitioners’ Representative

Name and mailing address of petitioner

Total Trade Transportation
Name

c/o Alexander, Winton & Associates Inc,

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc

 

 

 

Name

[L109 MS-178, Suite 101-102
Number Street

Olive Branch MS 38654
City State ZIP Code

i declare under penaity of perjury that the foregoing is true and correct.

63 Z0¢ |

MM °/ DD /

x he

Signature of petitioner or representative, including representative's title

Executed on

Official Form 205

Involuntary Petition Against a Non-individual

Attorneys

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C,

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

 

 

 

Number Street

Bloomington Indiana 47404
City State ZIP Code
Contact phone _ 812-337-3120 emai eric@lawkmb.com
Bar number 14870-38
State Indiana

 

 

MM // DOS 1 YYYY

page 3
Case 21-02000-JJG-7 Doc1l

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Eagle Business Credit
Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Cade

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 65 03/7071
MM /DD /YYYY

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

LTE Trucking

Name

 

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

| declare under penalty of perjury that the foregoing is true and correct.

in” °
Executed an _/ i ZO
MM /OD 1 Y¥YYY

Signature of petitioner or representative, including representative's title

Official Form 205

Filed 05/03/21 EOD 05/03/21.17:22:23 Pg4of19

Case number Ur known),

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

Number Street

Indiana 47404
2iP Code

Bloomington
City State

812-337-3120 Emai_eric@lawkmb.com

 

 

Contact phone
Bar number 14870-38
State _tndiana

 

 

Eric Allan Koch
Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste, 110

 

Number Street

Bloomington Indiana 47404

 

City State

812-337-3120 emai eric@lawkmb.com

ZIP Code

Contact phone

 

Bar number 14870-38
State _Indiana

 

 

Sign ture of guefrey

CX /03/22

PDD/IYYYY

  

Date signed

involuntary Petition Against a Non-individual page 4
Case 21-02000-JJG-7 Doci1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg5of19

Debtor CMA Logistics, LLC Case number (it known)

Name

Name and mailing address of petitioner

Batth Trucking : Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

c/o Alexander, Winton & Associates Inc. Firm name. if any
Number Street

Name

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington Indiana 47404
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander. Winton & Associates Inc Contact phone _812-337-3120 | emaii_eric@lawkmb,com

Name

 

 

 

11109 MS-178, Suite 101-102. Bar number {4870-38
Number Street

Olive Branch MS 38654 State ndiana
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

CLen>
Executed on 3 wees Cg x
MM'/ DD I YYYY

«LID.

Signature of petitioner or representative, including representative's title

 

 

Name and mailing address of petitioner

Kamboj Express Eric Allan Koch

Name Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

 

c/o Alexander, Winton & Associates Inc,
Number Street

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington Indiana 47404
Name and mailing address of petitioner's representative, if any may State 2iP Code
Will Allen, Alexander, Winton & Associates Inc Contact phone _ 812-337-3120 emai eric@lawkmb.com
Name

 

11109 MS-178, Suite 101-102 Barnumber __14870-38

Number Street

.
Olive Branch MS 38654 a —tadiang —__

City State ZIP Code

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed an 5 i 2/ C62
MM /DD/YYYY

Signature of petitioner or representative, including representative's title

 

 

Official Form 205 Involuntary Petition Against a Non-individual page 5

Alexander, Winton & Associates Inc.
Case 21-02000-JJG-7 Doc1l

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Highway 65

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Alien, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102.

Number Street

Olive Branch MS
City State

 

 

38654
ZIP Code

 

| declare under penalty of perjury that the foregoing is true and correct.

xecuted on ) 0 :
cwctson B LB lceel
* Uti

Signature of petitioner or representative, including representative’s title

Name and mailing address of petitioner

Five Rivers Trucking
Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS
City State

38654
ZIP Code

Name and mailing address of petitioner's representative, if any
Will Allen, Alexander, Winton & Associates Inc

Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS
City State

 

38654
ZIP Code

| declare under penaity of perjury that the foregoing is true and correct.

oe "> “
Executedon _/ {? [ L02 |
MM DO /YYYY
x UM.

Signature of petitioner or representative, including representative's title

Official Form 205

Filed 05/03/21 EOD 05/03/21 17:22:23 Pg6of19

Case number (if known)

Eric Allan Koch
Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. L10

Number Street

47404

Bloomington Indiana
i ZIP Code

City State

812-337-3120 emai _eric(@lawkmb.com

 

 

Contact phone
Sar number 14870-38
State —tndiana

 

  

MM /f DD//YYYY

 

 

Eric Allan Koch

 

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

Number Street

47404

 

Bloomington Indiana
City State

812-337-3120 Email

ZIP Code

Contact phone eric@lawkmb.com

{4870-38

Bar number

State Indiana

 

   
 

Date signed

 
  

MM// DD// YYYY

 

Involuntary Petition Against a Non-individual page 6
eV

Official Form 205

Case 21-02000-JJG-7 Doci1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg7of19

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Kappa Transport

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102.

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 5 f 7] PA OZ /

MM‘°/ DD /YYYY

Hx Witt. Ci

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

Nika Transportation
Name

 

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

{1109 MS-178, Suite 101-102.

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

 

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 5 3/202}

M 70D /YYYY

Mi

Signature of petitioner ar representative, including representative's title

  

Case number (it known),

Erie Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. L10

Number Street

Bloomington Indiana 47404
City State ZIP Cade

Contact phone _ 812-337-3120 emaa_eric@lawkmb.com

Bar number 14870-38

State _Indiana

 

 

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

Number Street

Bloomington Indiana 47404

 

City State ZIP Code

i :
Contact phone _ 812-337-3120 emai _eric@lawkmb.com

 

Bar number 14870-38

 

State Indiana

 

 

 

porous tftaony
f

Date signed COTY aL
MM /D

Involuntary Petition Against a Non-Individual page 7
Debtor

Official Form 205

Case 21-02000-JJG-7 Doc1l

CMA Logistics, LLC

Name

Name and mailing address of petitioner

EAH Express

Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

 

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

i declare under penalty of perjury that the foregoing is true and correct.

/3/202/

Executed on _ >
MM /DD /YYYY

A NY
x “Lp

Signature of petitioner or representative, including representative's title

6 Ct

Name and mailing address of petitioner

Jarrells Moving & Transport
Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

 

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on J 5 Le]

aM i Sy IYNYY
(KL =

Signature of petitioner ar representative, including representative's title

involuntary Petition Against a Non-Individual

Filed 05/03/21 EOD 05/03/21 17:22:23 Pg 8of19

Case number (1 known)

Eric Allan Koch
Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N, Kinser Pike, Ste. 110

 

 

 

 

Number Street

Bloomington Indiana 47404
City State ZIP Code
Contact phone _ 812-337-3120 emai _eric@lawkmb.com
Bar number 14870-38
State Indiana

 

 

Signfture of susiney

/ f
Date signed OSy/ oS [rg (
MM // OD A YYYY

Erie Allan Koch

 

Printed name

Koch McAuley & Bailey P.C,

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

 

Number Street

Bloomington indiana 47404
City State ZIP Code
Contact phone 812-337-3120 Email eric(@lawkmb.com

 

14870-38

Bar number

 

State Indiana

x

 

 

MM/ 7 DD// YYYY

page 8
Case 21-02000-JJG-7 Doci1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg9of19

Debtor CMA Logistics, LLC Case number ¢ known),

Name

Name and mailing address of petitioner

Easy & Quick Transport . Eric Allan Koch

Printed name

 

 

 

 

 

 

Name
. : Koch McAuley & Bailey P.C.
_c/o Alexander, Winton & Associates Inc. Firm name, fany
Number treet
Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington Indiana 47404
City State ZIP Code

Name and mailing address of petitioner's representative, if any

812-337-3120 emai eric @lawkmb
. . __. 2: eric@lawkmb.com
Will Allen, Alexander, Winton & Associates Inc Contact phone Tana. Email eric draws) .com —__

Name

 

 

 

 

: 14870-38
[1109 MS-178, Suite 101-102 Bar number
Number Street
Indiana
Olive Branch MS 38654 ma —————
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.
Executed on J / 7 / ZO? /
MM 7 DD TYYYY oc
| / ff Yi .

b Ay ~ Date signed oY OF Ze2(

Signature of ‘petitioner or representative, including representative's title MM / OO 1YYYY

 

 

Ad d
i

   
 

Name and mailing address of petitioner

Thunder Funding Eric Allan Koch

Name Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

 

c/o Alexander, Winton & Associates Inc.
Number Street

 

 

 

 

 

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110

City State ZIP Code Number Street
Bloomington Indiana 47404

Name and mailing address of petitioner's representative, if any City State ZIP Code

Will Allen, Alexander, Winton & Associates Inc Contact phone _ 812-337-3120 emai _eric@lawkmb.com
Name

11109 MS-178, Suite 101-102 Bar number [4870-38
Number Street

Olive Branch MS 38654 State Indiana
mit State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 5 /3(202|

MM 700 TYYW a |

? ; f

x WA Ge Uf,
U/ (Le Date signed Or CF AU

Signature of petitioner or representative, including representative's title M

 

 

 

   

Official Form 205 Involuntary Petition Against a Non-individual page 9
Case 21-02000-JJG-7 Doc1_ Filed 05/03/21

CMA Logistics, LLC

Name

Debtor

Name and mailing address of petitioner

Denis B. Trucking
Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander. Winton & Associates Inc

 

 

 

Name

11109 MS-178, Suite [01-102
Number Street

Olive Branch MS 38654
City State ZIP Code

| declare under penaity of perjury that the foregoing is true and correct.

Executed on 5/3) Zoel

MM /DD /YYYY

x TA

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

IDS Transportation
Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc

 

 

 

Name

11109 MS-178, Suite 101-102
Number Street

Olive Branch MS 38654
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on 5 3 7]

DO /YYYY

iy,
* MOC.

Signature of petitioner or representative, including representative's tite

 

Official Form 205

Involuntary Petition Against a Non-individual

EOD 05/03/21 17:22:23 Pg10of 19

Case number (known

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

 

Number Street
Bloomington Indiana 47404
City State ZIP Code

Contact phone _ 812-337-3120 Emait_eric@lawkmb.com

14870-38

Bar number

Indiana

State

 

 

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

 

Number Street
Bloomington Indiana 47404
City State ZIP Code
4 2 .
Contact phone _ 812-337-3120 ennai eric@lawkmb.com

 

14870-38

Bar number

State Indiana

 

 

Signature of attorney

f

f /
OWLCY Zot
M {DB 1YYYY
/ {

Date signed

page 10
Case 21-02000-JJG-7 Doc1

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Compass Funding Solutions
Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Alien, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

{ declare under penalty of perjury that the foregoing is true and correct.

~ fer f .
Executed on ? / Zi Z0¢e/

My 700 T¥YYY
A /
x “hy ' bin

Signature of petitioner or representative, including representative's title

 

Name and mailing address of petitioner

Integra Funding Solutions for JLA Rodriquez Enterprise LLC
Name

 

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any
Will Allen, Alexander, Winton & Associates Inc

Name

11109 MS-178, Suite 101-102.

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

| declare under penaity of perjury that the foregoing is true and correct.

a
Executed on / J Z 07 /
MM /DD/¥YYY

x AVM

Signature of petitioner or representative, including representative's title

Official Form 205

Filed 05/03/21

Involuntary Petition Against a Non-Individual

EOD 05/03/21 17:22:23 Pgiiof19

Case number tt known)

Eric Allan Koch
Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

Number Street

Indiana 47404

Bloomington
j ZIP Code

City State

Contact phone _ 812-337-3120 Email_eric@lawkmb.com

14870-38

Bar number

State _tndiana_

 

 

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

Number Street

Bloomington Indiana 47404

 

City State ZIP Code

Contact phone _ 812-337-3120 emai eric@lawkmb.com

14870-38

Bar number

 

State Indiana

 

 

page 11
Case 21-02000-JJG-7 Doc1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg 12 of 19

Debtor CMA Logistics, LLC Case number (it known),

Name

 

Name and mailing address of petitioner

Eric Allan Koch
Printed name

. . Koch McAuley & Bailey P.C.
c/o Alexander, Winton & Associates Inc. Fim name, F any
Number Street

Integra Funding Solutions for Zemons Logistics LLC
Name

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington Indiana 47404
City State ZIP Cade

Name and mailing address of petitioner’s representative, if any

812-337-3120 Email _eric@lawkmb.com
. . . > ot a
Will Allen, Alexander, Winton & Associates Inc Contact phone _a23 == Email _eric(@awkmb.com _

Name

 

 

  

 

14870-38
11109 MS-178, Suite 101-102. Bar number 2
Number Street
Indi
Olive Branch MS 38654 State hn Hei
ay State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on a f 3 Z0Z / x AL CM
MM 7DO/YYYY pense

Signature of petitioner or representative, including representative's title

 

  

 

Name and mailing address of petitioner

JD Factors for PGN Express Corp Eric Allan Koch

Name Printed name

 

. . Koch McAuley & Bailey P.C.
c/o Alexander, Winton & Associates Inc Firm name, if any x

Number Street

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington TN 47404
City State ZIP Code

Name and mailing address of petitioner's representative, if any

. . . 9.337.349 / . .

Will Allan, Alexander, Winton & Associates, Inc Contact phone _812-337-3120  Email_eric@lawkmb.com
Name

11109 MS-178, Suite 101-102

Number Street

Bar number 14870-38

 

State Indiana

Olive Branch MS 38654
City State ZIP Code

i declare under penalty of perjury that the foregoing is true and correct.

exeovaden 5 _/ 3/ 202 |

MMOD [YYYY

 

  

“

Cow

 

Signature of petitioner or representative, including representative's title

 

Official Form 205 involuntary Petition Against a Non-Individual page 12
Case 21-02000-JJG-7 Doci1 Filed 05/03/21 EOD 05/03/21 17:22:23 Pg 13 of 19

Debtor CMA Logistics, LLC Case number (1 known)

 

Name

Name and mailing address of petitioner

Eric Allan Koch

Alex Dream Express Inc. :
Printed name

 

 

 

 

 

Name
. Koch McAuley & Bailey P.C.
c/o Alexander, Winton & Associates Inc. Fim name, any .
Number Street
Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110
City State ZIP Code Number Street
Bloomington Indiana 47404
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc Contact phone 812-337-3120 Emai_eric@awkmb.com

Name

11109 MS-178, Suite [01-102

Number Street

Olive Branch MS 38654
City State ZIP Code

 

Bar number 14870-38

 

State _tndiana

 

! declare under penaity of perjury that the foregoing is true and correct.

 

Signature of petitioner or representative, including representative's title

 

Name and mailing address of petitioner

AX Express Eric Allan Koch

Name Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

 

c/o Alexander, Winton & Associates Inc.
Number Street

 

 

 

 

 

 

 

 

Olive Branch MS 38654 1720 N. Kinser Pike, Ste. 110

City State ZIP Code Number Street
Bloomington Indiana 47404

Name and mailing address of petitioner's representative, if any oy State ZIP Code

Will Allen, Alexander, Winton & Associates Inc Contact phone _ 812-337-3120 emai eric@lawkmb.com
Name

[1109 MS-178, Suite 101-102 Bar number 14870-38
Number Street

Olive Branch MS 38654 State Indiana
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

Executed on D / 3 L62 /

 

MM /DD /YYYY

| x Ate

Signature of petitioner or representative, including representative's title

 

Official Form 205 involuntary Petition Against a Non-individual page 13
Case 21-02000-JJG-7 Doc1_ Filed 05/03/21

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

NFL Logistics

Name

c/o Alexander, Winton & Associates Inc. _

Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102
Number Street

Olive Branch MS 38654
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

—~ fo es
Executed on 5 ff 202

MM /DD/IYYYY

AD

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

MAG Carriers

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc

 

 

Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Code

| declare under yp of perjury that the foregoing is true and correct,

Ff 262,

MM,./ DD /YYYY

A.

Signature of petitioner or representative, including representative's title

Executed on

Official Form 205

EOD 05/03/21 17:22:23 Pg 14 of 19

Case number (1 known)

Erie Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110
Number Street

Bloomington Indiana 47404
City State ZIP Code

Contact phone _ 812-337-3120 emai _eric@lawkmb.com

 

Bar number 14870-38
State _tIndiana_

CLC C

 

/

 

flanature stetfomey
Date signed Ch C Yley

MM // OO // YYYY

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110
Number Street

Bloomington Indiana 47404
City State ZIP Code

Contact phone 812-337-3120 Emai__eric(@lawkmb.com

 

Sar number 14870-38
State Indiana

 

 

   
  

Sefer gate

Date signed a:

Involuntary Petition Against a Non-Individual page 14
Case 21-02000-JJG-7 Doc1

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Sedhi Tranport

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

 

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102.
Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

(declare under penalty of perjury that the foregoing is true and correct.

Executed on 5 3 202}

DD /YYYY

r 4, LZ, Y

Signature of petitioner or representative, including representative's title

 

Name and mailing address of petitioner

Minnesota Logistic
Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

 

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102.

Number Street

 

Olive Branch MS 38654
City State ZIP Code

| declare under penaity of perjury that the foregoing is true and correct.

a {9
Executed on _7 3 Lo?

MM ‘DE PYYYY

x WH.

Signature of petitioner or representative, including representative's title

Official Form 205

Filed 05/03/21

  

Invaiuntary Petition Against a Non-individual

EOD 05/03/21 17:22:23 Pg 15 of 19

Case number of knawny,

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike. Ste. 110
Number Street

Bloomington Indiana 47404
City State ZIP Code
812-337-3120 emai

Contact phone eric@lawkmb.com

 

Bar number 14870-38
State _[ndiana_

Ysa fee

 

Eric Allan Koch

 

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 116

 

Number Street

Bloomington Indiana 47404

 

City State ZIP Code

Contact phone _ 812-337-3120 Email eric(@lawkmb.com

 

Bar number (4870-38
State Indiana

 

 

Date signed C
M

   

/DO/YYYY

    

page 15
Case 21-02000-JJG-7 Doc1

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Edulink Group

Name

c/o Alexander, Winton & Assaciates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Code

 

| declare under penaity of perjury that the foregoing is true and correct.

Executed on 5 Y zg, / : L202 /

MM /DD/YYYY

x Wile Le

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

Globe Transportation
Name

 

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS 38654
City State ZIP Code

 

 

| declare under penalty of perjury that the foregoing is true and correct.

S/H 20

/ MM /0O0 /¥YYY
x ‘OLA Mt a

Signature of petitioner or representative, including representative's title

Executed on

 

Official Form 205

Filed 05/03/21

x

 

Involuntary Patition Against a Non-incividual

EOD 05/03/21 17:22:23 Pg 16 of 19

Case number (it knawn),

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110
Number Street

Indiana 47404
ZIP Code

Bloomington
City State

Contact phone _812-337-3120 emai _eric@lawkmb.com

 

Bar number 14870-38
State _tndiana__

 

 

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike. Ste. 110

 

Number Street

Bloomington Indiana 47404

 

City State ZIP Cade

Contact phone __ 812-337-3120 emai eric@lawkmb.com

 

Bar number 14870-38
State Indiana

aie

 

 

 

page 16
Debtor

Official Form 205

Case 21-02000-JJG-7 Doc1_ Filed 05/03/21

CMA Logistics, LLC

Name

Name and mailing address of petitioner

JR Lines

Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

{L109 MS-178, Suite 101-102

 

 

 

Number Street
Olive Branch MS 38654
City State ZIP Cade

| declare under penalty of perjury that the foregoing is true and correct,

Executed on d/ Sy ZO Zz /
MM /DD /YYYY

af
fig
if té
a

Hho

Signature of petitioner or representative, including representative's title

Name and mailing address of petitioner

U-Rock Logistics

Name

c/o Alexander, Winton & Associates Inc.

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102

 

 

 

Number Street
Olive Branch MS 38654
City State ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

MM / DO /YYYY

Wi, A a

Signature of petitioner or representative, including representative's title

Involuntary Petition Against a Non-individual

EOD 05/03/21 17:22:23 Pgi17of19

Case number (7 nown}

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110

 

 

Number Street
Bloomington Indiana 47404
City State ZIP Code

Contact phone _ 812-337-3120 emai eric(@lawkmb.com

14870-38

Bar number

Indiana

State

 

   

CS/202(

MM //DD /YYYY

  
  
 

Date signed

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

{720 N. Kinser Pike, Ste. 110

 

 

Number Street
Bloomington Indiana 47404
City State ZIP Code
237.219 . .
Contact phone _8!2-337-3120 Lay eric@lawkmb.com

 

14870-38

Bar number

 

Indiana

State

 

 

page 17
Case 21-02000-JJG-7 Doc1

Debtor CMA Logistics, LLC

Name

Name and mailing address of petitioner

Sandhu Transport, LLC

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS 38654
City State ZIP Code

 

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc
Name

11109 MS-178, Suite 101-102.

Number Street

Olive Branch MS 38654
City State ZIP Code

 

! declare under penalty of perjury that the foregoing is true and correct.

Executed on 2 3 ZOZ

MM /DD /YYYY

Signature of petitioner or representative, including representative's title

 

Name and mailing address of petitioner

Sky Express LLC

Name

c/o Alexander, Winton & Associates Inc.
Number Street

Olive Branch MS
City State

 

38634
ZIP Code

Name and mailing address of petitioner's representative, if any

Will Allen, Alexander, Winton & Associates Inc,
Name

11109 MS-178, Suite 101-102

Number Street

Olive Branch MS
City State

 

38654
ZIP Code

| declare under penalty of perjury that the foregoing is true and correct.

f~ Tar
Executed on Zz Z Cz
MM (/ DD / YYYY

x Uti

Signature of petitioner or representative, including representative's title

Official Form 205

Filed 05/03/21

involuntary Petition Against a Non-Individual

EOD 05/03/21 17:22:23 Pg 18 of 19

Case number (it known}

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name. if any

1720 N. Kinser Pike, Ste. L10
Number Street

47404
ZIP Code

Bloomington Indiana
City State

Contact phone _ 812-337-3120 Ema _eric@lawkmb.com

 

Bar number 14870-38
State Indiana

  

 

 

Sphere sate

Date signed CSIG3 te U(

 
 
 

Eric Allan Koch

Printed name

Koch McAuley & Bailey P.C.

Firm name, if any

1720 N. Kinser Pike, Ste. 110
Number Street

47404

Bloomington Indiana
i ZIP Code

City State

812- 337-3120

Contact phone Email_eric@lawkmb.com

14870-38

Bar number

 

 

page 18
Case 21-02000-JJG-7 Doc1

CMA Logistics. LLC

Name

Debtor:

13. Each petitioner’s claim — cont’d

Name of petitioner

Batth Trucking

Kamboj Express
Highway 65

Five Rivers Trucking
Kappa Transport

Nika Transportation
EAH Express LLC
Jarrells Moving & Transport Inc.
Easy & Quick Trans Inc.
Thunder Funding

Denis B Trucking

IDS Transportation

Compass Funding Solutions

Filed 05/03/21

Integra Funding Solutions for JLA Rodriguez Enterprise LLC

Integra Funding Solutions for Zemons Logistics LLC

JD Factors for PGN Express Corp.
Alex Dream Express Inc.
AX Express Inc.

NFL Logistics

MAG Carriers LLC
Sodhi Transport Inc.
Minnesota Logistics, LLC
Edulink Group, LLC
Globe Transportation Inc.
JR Lines

U-Rock Logistics

Sandhu Export, LLC

Sky Express, LLC

I declare under penalty of perjury that the foregoing is true and correct,

Executed on

a 70?
ALC Oe _
x ATi,

Ahi IN LAL

fgnature of atjarfiey

a 7 i rod . * * *
Signdtave ofpetitiSner or representative, including representative's tithe

EOD 05/03/21 17:22:23

Case number (if known)

Nature of petitioner's claim

Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services
Contract Transportation Services

Contract Transportation Services

Contract Transportation Services

Pg 19 of 19

Amount of the claim

above the value of
any lien

$ 650.00
$ 1,450.00
$ 800.00
$ 775.00
$ 2,222.50
$ 1,000.00
$ 950.00
$ 400.00
$ 4,815.00
$ 1,021.70
$ 522.00
$ 1,522.50
$ 250.00
$ 650.00
$ 1,000.00
$ 2,125.00
$ 1,304.30
$ 1,305.00
$ 1,000.00
$ 3,840.00

$ 940.00
$ 2,700.00
$ 1,000.00
$ 300.00
$ 1,400.00
$ 434.77
$ 900.00
$ 900.00

 

 

 

Date signed Oo

MM/ DD /{YYYY

involuntary Petition Against a Non-individual

  

page 19
